Cohn, J.
(dissenting). The comptroller and the New York City transit system appeal from an order which granted the motion of petitioner made pursuant to section 50-e of the General Municipal Law for leave to serve a notice of claim after the expiration of the period for such service specified in subdivision 1 of the statute.
Plaintiff was allegedly injured at a subway station on December 9, 1949. Five days later a typewritten letter mailed by her to the claims division of the New York City subway system was received, stating the details of the accident. In response there was sent to petitioner a form of notice of claim and a letter to the effect that the notice of claim must be served personally or by registered mail within sixty days of the accident. Petitioner executed the notice of claim and forwarded it to the comptroller by ordinary mail on January 10, 1950.
Petitioner was examined by the comptroller on February 3, 1950, and swore to the examination on March 21, 1950. Later the comptroller informed her that her claim had not been received by registered mail within the statutory time and, accordingly, on June 2, 1950, petitioner was notified that her claim had been disallowed.
Motion papers asking for leave to serve a notice of claim after the expiration of the statutory period were served on December 7, 1950. The Special Term granted the application on the ground that the city was not prejudiced by failure to receive the notice by registered mail inasmuch as the comptroller admitted he had received the notice through ordinary mail.
Section 50-e of the General Municipal Law as it existed at the time of the accident provided as follows:
*324“ § 50-e. Notice of claim.
‘ ‘ 1. In any case founded upon tort where a notice of claim is required by law as a condition precedent to the commencement of an action or special proceeding against a public corporation, as defined in the general corporation law, or any officer, appointee or employee thereof, the notice shall comply with the provisions of this section and it shall be given within sixty days after the claim arises. * * *
‘ ‘ 3. The notice shall be served on the party against whom the claim is made by delivering the notice, or a copy thereof, personally, or by registered mail, to the person, officer, agent, clerk or employee, designated by law as a person to whom a summons in an action in the supreme court issued against such party may be delivered.”
Upon this record, there was no authority in the Special Term to grant leave to serve a notice of claim more than sixty days (now ninety days, L. 1950, ch. 481) after the claim arose and before the expiration of a year. Such power is given to the court only where the claimant is an infant or is mentally or physically incapacitated and by reason of such disability fails to serve a notice as required by statute within the time limited therefor or where a person entitled to make a claim dies before the expiration of the time limited for the service of the notice. (General Municipal Law, § 50-e, subd. 5.) Petitioner is a living adult and there was no mental or physical incapacity on the part of claimant which could have prevented compliance with the requirement of the statute that notice of claim be served personally or by registered mail within sixty days after the claim arose.
The fact that the city suffered no prejudice is immaterial. Service of the notice in the prescribed manner is by statute made a prerequisite to suit against the municipality and may not be waived. (Brazill v. City of New York, 264 App. Div. 763 [1st Dept., 1942], motions for leave to appeal denied, 289 N. Y. 851; Teresta v. City of New York, 277 App. Div. 787 [2d Dept., 1950]; Meiner v. City of New York, 262 App. Div. 970 [2d Dept., 1941], motion for leave to appeal denied, 287 N. Y. 855; Matter of Martin v. School Board [Long Beach], 301 N. Y. 233, [Desmond, J.]; Matter of Moore v. City of New York, 302 N. Y. 563.) As was stated by Pound, J., in Ponsrok v. City of Yonkers (254 N. Y. 91, 95): “ The fact that the city has not been prejudiced is immaterial. The court may not exercise a dispensing power based on the principles of abstract justice fitting the particular case. It may only see that the require*325ments of the law are complied with.” (See, also, Thomann v. City of Rochester, 256 N. Y. 165, 172.)
It is no part of the duty of the corporation counsel or of any other city official to advise claimants or their attorneys with respect to compliance or noncompliance with statutory provisions governing actions against the city. The court in Purdy v. City of New York (193 N. Y. 521, 524-525 [1908]) made the following pertinent observation: “It is further contended in behalf of the respondent that the retention of the notice by the city authorities without objection as to its sufficiency constitutes a waiver on its part of the right to rely upon the defects in the notice as a defense to the action. The statute imposes no active duty in this behalf upon the law officer of the city. It would doubtless have been an act of courtesy had he called attention to the defect in time to have enabled plaintiff, or his counsel, to have remedied the defect, but it would be going too far to hold that the failure to do so effected a waiver by the city of its right to object to the insufficiency of the notice. In Forsyth v. City of Oswego (191 N. Y. 441) the claim required to be filed by the plaintiff was defective in failing to state the time of the accident. There the written claim was not only retained without objection, but the claimant was examined by the city attorney before the claims committee of the common council. Although the facts there were much stronger for the plaintiff than the facts in the case at bar, we held that there was no waiver of the city’s rights.”
The order should be reversed and the motion denied.
Peck, P. J., Dore and McCurn, JJ., concur with Van Voorhis, J.; Cohn, J., dissents and votes to reverse and deny the motion, in opinion.
Order modified so as to provide that petitioner’s notice of claim has been properly given and, as so modified, affirmed, with $20 costs and printing disbursements to the respondent. Settle order on notice.